Citation Nr: 9907331	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-49 276	)	DATE
	)
	)


THE ISSUE

Whether a Board of Veterans' Appeals decision denying service 
connection for a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error.

(The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a psychiatric disorder and for hearing loss 
will be addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  Military Order of the Purple 
Heart






FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1942 to June 1945 and from June 1947 to June 1950.

2.	The requirement of 38 C.F.R. § 20.1404(a) that the 
motion for revision of a Board of Veterans' Appeals (Board) 
decision include the date of the Board decision being 
challenged has not been met. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
Board decision based on clear and unmistakable error have 
not been met, the motion must be dismissed without prejudice 
to refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  Rule of 
Practice 1404(a), 64 Fed. Reg. 2139 (1999) (to be codified 
at 38 C.F.R. § 20.1404(a)).

The motion for revision does not include the date of the 
Board decision to which the motion relates.  Because the 
moving party's motion fails to comply with the requirements 
set forth in Rule of Practice 1404(a), 64 Fed. Reg. 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  38 U.S.C.A. 
§ 7252 (West 1991); Wilson v. Brown, 5 Vet. App. 103, 108 
(1993) ("A claimant seeking to appeal an issue to the Court 
must first obtain a final BVA decision on that issue.")  
This dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 
2140 (1999) (to be codified at 38 C.F.R. § 20.1404(a)), is 
not a final decision of the Board.  Rule of Practice 
1409(b), 64 Fed. Reg. 2140 (1999) (to be codified at 38 
C.F.R. § 20.1409(b)).  This dismissal removes your motion 
from the Board's docket, but you may refile the motion at a 
later date if you wish.
